EXHIBIT 10.3

AMENDMENT AGREEMENT TO ASSET TRANSFER AGREEMENT – LINXING AREA BETWEEN
CHEVRONTEXACO CHINA ENERGY COMPANY, PACIFIC ASIA PETROLEUM, LTD. AND PACIFIC
ASIA PETROLEUM, INC. DATED SEPTEMBER 7, 2007, REGARDING THE SALE OF
PARTICIPATING INTEREST IN THE PRODUCTION SHARING CONTRACT IN RESPECT OF THE
RESOURCES IN THE LINXING AREA


THIS AMENDMENT AGREEMENT is made and entered into the 24th day of April, 2008
between CHEVRONTEXACO CHINA ENERGY COMPANY, incorporated under the laws of
Mauritius (“CTCEC”), PACIFIC ASIA PETROLEUM, INC (“PAP Inc”) incorporated under
the laws of Delaware, the United States of America and PACIFIC ASIA PETROLEUM,
LTD, incorporated under the laws of Hong Kong (“PAPL”), (together the
“Parties”).

WHEREAS further to the Asset Transfer Agreement for the sale of CTCEC’s
participating interest in the production sharing contract in respect of the
resource in the Linxing Area made between CTCEC, PAPL and PAP Inc dated 7th
September 2007 (the “Agreement”), the Parties agree as follows:

1.

In respect of the Agreement, the following amendments are hereby agreed:




a.

The definition of "Completion" is amended to read: "means completion of the sale
and purchase of the Sale Interest under this Agreement other than the payment of
the Purchase Price which shall occur on the Payment Date."

b.

Insert the following definition:  

""Payment Date" means 6 November 2008 (or such earlier date as agreed in writing
between the parties)."

c.

Clause 4.1 is amended by replacing the words "nine months" with "fourteen
months".

d.

Add the following paragraph at the end of clause 5.3:

"Subject to Completion occurring, on the Payment Date the Purchaser shall pay to
the Vendor (or as it may direct before the Payment Date) by electronic transfer
in immediately available funds to an account nominated in writing by the Vendor
to the Purchaser at least five Business Days before the Payment Date an amount
equal to the Purchase Price, less the Deposit."





--------------------------------------------------------------------------------

e.

Clause 6.2 is amended to read in its entirety as follows:

"6.2

Purchaser Completion Steps

On Completion, after satisfaction of the Vendor's obligations under clause 6.3,
the Purchaser will execute all documents received from the Vendor under clause
6.3 (to the extent required to be executed by the Purchaser and not already
executed by it) and, where appropriate, provide one copy of those documents to
the Vendor."




2.

This Amendment Agreement, shall form an integral part of the Agreement and shall
be effective from the date hereof.

3.

Except for the provisions as expressly stipulated and revised in this Amendment
Agreement, all other provisions of the Agreement shall remain unchanged,
effective and fully applicable.

4.

All capitalized terms have the meaning given in the Agreement unless otherwise
stated.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment Agreement is signed on this 24th day of
April, 2008 by the authorized representatives of each Party hereto.




SIGNED for and on behalf of ChevronTexaco China Energy Company by its duly
authorised signatory

 

SIGNED for and on behalf of Pacific Asia Petroleum, Inc. by its duly authorised
signatory

Signed    /s/ Randy Smith

 

Signed   /s/ Jamie Tseng

Title

Manager Finance

 

Title     

 Executive Vice President




SIGNED for and on behalf of Pacific Asia Petroleum, Ltd. by its duly authorised
signatory

 

Signed /s/ Jamie Tseng

 

Title

Executive Vice President

 









